Citation Nr: 1721292	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars.

2.  Entitlement to an initial compensable rating for partial gastrectomy and right shoulder surgery scars, including on an extraschedular basis.

3.  Entitlement to service connection for left ulnar nerve disability.

4.  Entitlement to service connection for right ulnar nerve disability.

5.  Entitlement to service connection for left wrist carpal tunnel syndrome.

6.  Entitlement to a disability rating greater than 20 percent for a right shoulder disability, including on an extraschedular basis.

7.  Entitlement to a disability rating greater than 20 percent for a duodenal ulcer, status-post surgical repair, with dumping syndrome, including on an extraschedular basis.

8.  Entitlement to a disability rating greater than 10 percent for keloid perifolliculitis of the neck and scalp, including on an extraschedular basis.

9.  Entitlement to a disability rating greater than 10 percent for right wrist carpal tunnel syndrome, including on an extraschedular basis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which assigned a temporary total (100 percent) disability rating effective March 2, 2006, based on surgical or other treatment necessitating convalescence and a 10 percent rating effective May 1, 2006, for the Veteran's service-connected right wrist carpal tunnel syndrome.  The RO also denied the Veteran's claims for a disability rating greater than 20 percent for a right shoulder disability (which was characterized as limitation of motion, right shoulder), a disability rating greater than 20 percent for a duodenal ulcer, status-post surgical repair, with dumping syndrome, and to a disability rating greater than 10 percent for keloid perifolliculitis of the neck and scalp.  The RO finally denied the Veteran's claims of service connection for a left ulnar nerve disability (which was characterized as left ulnar nerve), a right ulnar disability (which was characterized as right ulnar nerve), left wrist carpal tunnel syndrome (which was characterized as left carpal tunnel syndrome), and entitlement to a TDIU.  The Veteran disagreed with this decision in October 2006 and asserted that he was entitled to increased ratings for each of these disabilities and a TDIU, including on an extraschedular basis.  He perfected a timely appeal in March 2009.

This matter also is on appeal from an August 2013 rating decision in which the RO granted the Veteran's claim of service connection for partial gastrectomy and right shoulder surgery scars, assigning a zero percent rating effective November 20, 2012.  The Veteran disagreed with this decision in August 2014, seeking an initial compensable rating for his service-connected partial gastrectomy and right shoulder surgery scars and an earlier effective date than November 20, 2012, for the grant of service connection for this disability.  He perfected a timely appeal in March 2015.  A Travel Board hearing was held at the RO in February 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for a Travel Board hearing.  As noted, this hearing occurred in February 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In February 2017, the Veteran, through his attorney, notified VA that he had moved to a new mailing address.  Because the Veteran now lives within the jurisdiction of the RO in St. Petersburg, Florida, that facility has jurisdiction in this appeal.

With the exception of the Veteran's claims of entitlement to an earlier effective date than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars and to an initial compensable rating for partial gastrectomy and right shoulder surgery scars, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ (in this case, the RO in St. Petersburg, Florida).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the AOJ received the Veteran's VA scars/disfigurement Disability Benefits Questionnaire (DBQ) on November 20, 2012; this examination report reasonably was interpreted as an informal service connection claim for partial gastrectomy and right shoulder surgery scars.

2.  In the currently appealed rating decision dated on August 16, 2013, and issued to the Veteran and his attorney on August 26, 2013, the RO granted a claim of service connection for partial gastrectomy and right shoulder surgery scars, assigning a zero percent rating effective November 20, 2012.

3.  In a letter dated on August 8, 2014, and date-stamped as received by VA that same day, the Veteran, through his attorney, disagreed with the effective date assigned for the grant of service connection for partial gastrectomy and right shoulder surgery scars.

4.  The evidence does not indicate that, prior to November 20, 2012, the Veteran filed a formal or informal service connection claim for partial gastrectomy and right shoulder surgery scars.

5.  The record evidence shows that the Veteran's service-connected partial gastrectomy and right shoulder surgery scars are not tender or painful, and he experienced no disabling effects due to these scars.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for an initial compensable rating for partial gastrectomy and right shoulder surgery scars have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist.  The Board acknowledges in this regard a generic statement alleging that VA failed to comply with the VCAA on a March 2015 VA Form 9 (substantive appeal) but no specific deficiencies in either the duties to notify or assist were identified at that time or at any time during the appeal period.  As no specific deficiencies in the duties to notify or assist have been identified, including in the March 2015 statement, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than November 20, 2012, for the grant of service connection for partial gastrectomy and right shoulder surgery scars.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an earlier effective date than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars.  Although the Veteran's argument is not a model of clarity, it appears that he contends that that the appropriate effective date for a grant of service connection for partial gastrectomy and right shoulder surgery scars should be either in 1978 when he had a partial gastrectomy or in 1982 when he had right shoulder surgery.  Despite the Veteran's assertions to the contrary, the record evidence does not support assigning an effective date earlier than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars.  It shows instead that his original informal service connection claim for this disability was not received by the AOJ until November 20, 2012.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board acknowledges that the Veteran had right shoulder surgery (Bristow procedure) to treat recurrent dislocations while on active service in May 1980.  Post-operative surgical follow-up in June 1980 showed only a well-healed anterior scar.  The Board also acknowledges that the Veteran filed a service connection claim for a right shoulder disability in January 1981 at his separation from active service.  There is no indication on this form that the Veteran intended to file a claim of service connection for partial gastrectomy and right shoulder surgery scars.

VA examination in March 2002 showed the presence of a well-healed upper abdominal scar and a 5 inch anterior scar on the right shoulder.  No relevant complaints concerning either of these scars were noted at this examination.

VA general medical examination in June 2006 showed the presence of a "scar corresponding to [a] history of duodenal ulcer repair which appears in satisfactory condition with no sign of infection or complications from the scar at this time."  No relevant complaints concerning this scar were noted at this examination.

VA scars examination in November 2007 showed a residual vertical scar on the Veteran's abdomen measuring 1.5 cm wide and 17 cm long which was not tender to palpation or adherent to underlying tissue, did not result in limitation of motion, and had no underlying soft tissue damage or skin ulceration or breakdown and a curved scar along the anterior aspect of the right shoulder measuring 1 cm wide and 13 cm long which was not tender to palpation or adherent to underlying tissue, did not result in limitation of motion, and had no underlying soft tissue damage or skin ulceration or breakdown.

The next relevant correspondence occurred when the Veteran reported for VA scars/disfigurement Disability Benefits Questionnaire (DBQ) on November 20, 2012.  At this examination, the Veteran reported scars from right shoulder surgical screw placement and a gastrectomy scar which was not tender or unstable.  Physical examination showed no painful scars, no unstable scars, no painful and unstable scars, a linear 9 centimeter (cm) scar of the right upper extremity, a linear 14 cm scar on the anterior scar from the midline substernal to the umbilicus which was up to 1 cm in width.  The diagnoses included partial gastrectomy scar and right shoulder surgery scar.  The AOJ reasonably interpreted this examination report as the Veteran's informal service connection claim for partial gastrectomy and right shoulder surgery scars.  See 38 C.F.R. § 3.400(o)(2).  

In the currently appealed rating decision dated on August 16, 2013, the AOJ granted service connection for partial gastrectomy and right shoulder surgery scars, assigning a zero percent rating effective November 20, 2012.  The AOJ essentially determined that November 20, 2012, was the appropriate effective date for a grant of service connection for partial gastrectomy and right shoulder surgery scars because that was the date of the VA DBQ which constituted the Veteran's informal claim.  Id.

As noted above, in a letter dated on August 8, 2014, and date-stamped as received by VA that same day, the Veteran, through his attorney, disagreed with the effective date assigned for the grant of service connection for partial gastrectomy and right shoulder surgery scars.

The Board observes here that the effective date for service connection claims generally will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Despite the Veteran's assertions to the contrary, the record evidence does not indicate an intent to file a service connection claim for partial gastrectomy and right shoulder surgery scars prior to November 20, 2012 , when VA received his VA scars/disfigurement DBQ.  It is undisputed that the Veteran's service connection claim for partial gastrectomy and right shoulder surgery scars was not filed within 1 year of his discharge from active service in January 1981 (or by January 1982).  Instead, as noted elsewhere, the AOJ reasonably interpreted the November 20, 2012, VA scars/disfigurement DBQ as an informal service connection claim for partial gastrectomy and right shoulder surgery scars, more than 3 decades after service separation.

The Board again acknowledges that the Veteran's treatment records show the presence of partial gastrectomy and right shoulder surgery scars prior to November 20, 2012.  None of this evidence suggests any intent by the Veteran to file a service connection claim for partial gastrectomy and right shoulder surgery scars.  Nor can this evidence reasonably be interpreted as an informal service connection claim for partial gastrectomy and right shoulder surgery scars.  See 38 C.F.R. § 3.400(o)(2).  In any event, although the Veteran's VA outpatient treatment records indicate that his partial gastrectomy and right shoulder surgery scars existed to November 2012, the regulation governing effective dates for service connection claims is clear - the effective date is the date of receipt of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  In other words, although the evidence suggests that entitlement to service connection for partial gastrectomy and right shoulder surgery scars arose prior to November 20, 2012, the date of receipt of the Veteran's informal service connection claim is November 20, 2012.  The evidence otherwise does not suggest an intent to file a service connection claim for partial gastrectomy and right shoulder surgery scars prior to this date.  In summary, the Board finds that the criteria for an earlier effective date than November 20, 2012, for the grant of service connection for partial gastrectomy and right shoulder surgery scars have not been met.

Higher Initial Rating Claim for Scars

The Veteran finally contends that his service-connected partial gastrectomy and right shoulder surgery scars are more disabling than currently (and initially) evaluated.

Laws and Regulations

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  And, as is explained below in greater detail, the Veteran's TDIU claim is being remanded to the AOJ.

In April 2016, VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected partial gastrectomy and right shoulder surgery scars currently are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.118, DC 7805 (other scars).  See 38 C.F.R. § 4.118, DC 7805 (2016).  DC 7805 provides that any disabling effect(s) of other scars (including linear scars) not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate DC.  Id.  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for partial gastrectomy and right shoulder surgery scars.  Despite the Veteran's assertions to the contrary, the record evidence shows that his service-connected partial gastrectomy and right shoulder surgery scars are not tender or painful and he experienced no disabling effects due to these scars (as seen on multiple VA examinations conducted during the pendency of this appeal) at any time during the appeal period.  As noted above, VA examination in March 2002 showed only the presence of a well-healed upper abdominal scar and a 5 inch anterior scar on the right shoulder.  VA examination in June 2006 showed that the Veteran's partial gastrectomy scar was in "satisfactory" condition.  VA scars examination in November 2007 showed that the Veteran's partial gastrectomy and right shoulder surgery scars were not tender to palpation or adherent to underlying tissue, did not result in limitation of motion, and had no underlying soft tissue damage or skin ulceration or breakdown.  Finally, VA scars/disfigurement DBQ in November 2012 showed that the Veteran's partial gastrectomy and right shoulder scars were not painful, unstable, or painful and unstable.  The Board finds it highly significant that the Veteran testified at his February 2017 hearing that none of his scars were painful or tender.  See Board hearing transcript dated February 8, 2017, at pp. 16-17.  In other words, the record evidence does not suggest that the Veteran experienced any disabling effects of his scars, to include any disabling effects not considered in other ratings for evaluating scars, such that an initial compensable rating is warranted under DC 7805.  See 38 C.F.R. § 4.118, DC 7805 (2016).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for partial gastrectomy and right shoulder scars.  Accordingly, the Board finds that the criteria for an initial compensable rating for partial gastrectomy and right shoulder scars have not been met.

Extraschedular

As noted in the Introduction, the Veteran specifically raised the issue of entitlement to consideration for referral for the assignment of an extraschedular rating for service-connected partial gastrectomy and right shoulder scars in statements on his October 2006 notice of disagreement.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected partial gastrectomy and right shoulder scars is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability throughout the appeal period.  This is especially true because the zero percent rating currently assigned for the Veteran's partial gastrectomy and right shoulder scars effective November 20, 2012, contemplates no compensable disability.  The Board again notes that the Veteran testified at his February 2017 that he essentially experienced no disabling effects as a result of his service-connected scars.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has contended throughout the appeal period that his service-connected right shoulder and duodenal ulcer disabilities precluded his employment.  He has not asserted, and the evidence does not suggest, that his service-connected scars interfered with his former employment or prevented him from securing or following substantially gainful employment since he stopped working.  He also was not hospitalized for treatment of his service-connected scars at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an earlier effective date than November 20, 2012, for a grant of service connection for partial gastrectomy and right shoulder surgery scars is denied.

Entitlement to an initial compensable rating for partial gastrectomy and right shoulder surgery scars, including on an extraschedular basis, is denied.


REMAND

The Veteran contends that he incurred bilateral ulnar nerve disabilities and left wrist carpal tunnel syndrome during active service.  He also contends that his service-connected right shoulder disability, duodenal ulcer, keloid perifolliculitis of the neck and scalp, and right wrist carpal tunnel syndrome are more disabling than currently evaluated.  He finally contends that his service-connected disabilities preclude his employability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for bilateral ulnar nerve disabilities, the Board notes that an electromyograph (EMG) in April 2011 showed the presence of bilateral ulnar neuropathy.  To date, however, the AOJ has not scheduled the Veteran for appropriate examination to determine the nature and etiology of these claimed disabilities.  Accordingly, the Board finds that, on remand, the AOJ should schedule the Veteran for appropriate examination to determine the nature and etiology of his left ulnar disability and his right ulnar disability.

With respect to the Veteran's service connection claim for left wrist carpal tunnel syndrome, the Board acknowledges that he was examined for this disability most recently in November 2012.  Unfortunately, a review of the Veteran's November 2012 VA wrist conditions Disability Benefits Questionnaire (DBQ) shows that the VA examiner did not provide an opinion as to whether the left wrist carpal tunnel syndrome was related to active service.  Instead, this examiner opined that it was less likely than not that the Veteran's service-connected right wrist carpal tunnel syndrome caused or aggravated his left wrist carpal tunnel syndrome.  Although this opinion was fully supported, see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the record evidence remains insufficient to adjudicate the Veteran's service connection claim for left wrist carpal tunnel syndrome on a direct service connection basis.  See also 38 C.F.R. §§ 3.303, 3.304 (2016).  Given the foregoing, and given length of time which has elapsed since the November 2012 VA examination, the Board finds that, on remand, the AOJ should schedule the Veteran for appropriate examination to determine the nature and etiology of his left wrist carpal tunnel syndrome.

With respect to the Veteran's increased rating claims for a right shoulder disability, duodenal ulcer, keloid perifolliculitis of the neck and scalp, and right wrist carpal tunnel syndrome, he essentially contended in testimony at his February 2017 Travel Board hearing that each of these disabilities had worsened since his most recent VA examinations.  The record evidence indicates that the Veteran was examined most recently for each of these service-connected disabilities in November 2012.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in November 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected right shoulder disability, duodenal ulcer, keloid perifolliculitis of the neck and scalp, and right wrist carpal tunnel syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claims for a right shoulder disability and right wrist carpal tunnel syndrome, the Board notes additionally that, following the Veteran's most recent VA examinations for these disabilities in November 2012, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right shoulder and right wrist, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examinations for the right shoulder and for the right wrist conducted in November 2012 shows that neither of these examination reports complies with the new requirements outlined by the Court in Correia.  For example, although the November 2012 VA shoulder and arm conditions DBQ contains range of motion testing for both the service-connected right shoulder and the non-service-connected left shoulder (i.e., the opposite undamaged joint), there is no indication of whether the range of motion testing was active or passive.  Similarly, the November 2012 VA wrist conditions DBQ does not indicate whether the range of motion testing for each wrist was active or passive.  See also Southall-Norman v. McDonald, 2016 WL7240720 (Vet. App. Dec. 15, 2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any left ulnar disability or right ulnar disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left ulnar disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right ulnar disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

3.  Schedule the Veteran for examination to determine the nature and etiology of any left wrist carpal tunnel syndrome and the current nature and severity of his service-connected right wrist carpal tunnel syndrome.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left wrist carpal tunnel syndrome, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right shoulder disability.

5.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected duodenal ulcer, status-post surgical repair, with dumping syndrome.

6.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected keloid perifolliculitis of the neck and scalp.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


